DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02/09/22 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 102 and 103 rejections previously set forth in the office action mailed 12/10/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic calls with Applicant’s representative, Mr. Johnathon Webb, on 02/18/22.
The application has been amended as follows:
IN THE CLAIMS:   
Claim 15. Canceled
Reason for Allowance
Claims 1-4, 6, 12-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-4, 6 and 16-19, the prior arts fail to disclose, teach, or suggest the device chordae tendineae repair as claimed including the combination of a flexible cord having a first and second ends, an anchor including one or more grooves, a helical wire attached to one of the first end and the second end of the flexible cord, a capture device having a channel and and wherein the capture device includes a hinge configured to open and close the capture device.
Re. claims 12-14, the prior arts fail to disclose, teach, or suggest the chordae tendineae repair device as claimed including the combination of a flexible cord having a first and second ends; an anchor attached to one of the first and second end of the flexible cord, wherein the anchor including one or more grooves; two or more pledgets coupled to the other of the first end and the second end of the flexible cord, and a capture device being configured to clamp the leaflet of the heart valve, wherein the capture device includes a hinge configured to open and close the capture device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Schaffner et al., US20170202669, Fig. 1-3, discloses a surgical instrument comprises a flexible cord 6, an anchor 3, a second anchor 7, a capture device (Fig. 3). However, Schaffner does not disclose the second anchor 7 is a helical wire and the capture device includes a hinge as claimed.
-	Bishop, et al. US9877833, Fig. 28-34, discloses a device comprises a flexible cord 22, an anchor 32, two or more pledgets 62 and a capture device 100. However, Bishop does not disclose wherein the capture device includes a hinge as claimed.
-	Loulmet, US20110011917, Fig. 8B-K, discloses a system comprises a flexible cord 4020, an anchor 4000, a second anchor 4062, a capture device (Fig. 8B). However, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771